United States Court of Appeals
                                                                                                      Fifth Circuit
                                                                                                     F I L E D
                                  UNITED STATES COURT OF APPEALS
                                                                                                     January 27, 2004
                                           FIFTH CIRCUIT
                                                                                                 Charles R. Fulbruge III
                                                     ____________                                        Clerk
                                                     No. 02-60306
                                                     ____________


                     In Re: BOBBY RAY FOUST; CATHY FOUST

                                                        Debtors
                     ------------------------------------------------

                     GERALD L. SEAL; DIANE E. SEAL,

                                                          Appellees,

                     versus


                     BOBBY RAY FOUST; CATHY FOUST,

                                                          Appellants.




                                   Appeal from the United States District Court
                                     For the Southern District of Mississippi
                                           USDC No. 1:01-CV-63-GR



Before EMILIO M. GARZA and DENNIS, Circuit Judges, and VANCE,* District Judge.

PER CURIAM:**

         Appellants, Bobby Ray and Cathy Foust, appeal from the district court’s reversal of the



         *
             District Judge of the Eastern District of Louisiana, sitting by designation.
         **
          Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
bankruptcy court’s decision holding Appellees, Gerald and Diane Seal, liable for failing to turn over

property of the Fousts’ bankruptcy estate. The district court concluded the Seals “may [have been]

entitled” to adequate protection of their interests prior to turnover of the property to the estate. The

district court also reversed on the issue of damages, remanded for further development of expert

testimony regarding valuation, and remanded for consideration of the Seals’ advice of counsel

defense. The Fousts appealed the district court’s decision to this Court. The parties did not contest

our jurisdiction. Therefore, we now raise the issue of jurisdiction sua sponte. Mosley v. Cozby, 813

F.2d 659 (5th Cir. 1987). We find that the district court’s decision is not a “final decision” under 28

U.S.C. § 158(d), and we dismiss the appeal for lack of jurisdiction.

       We have jurisdiction to hear “appeals from all final decisions, judgments, orders, and decrees.”

28 U.S.C. § 158(d). “[W]hen a district court sitting as a court of appeals in bankruptcy remands a

case to the bankruptcy court for significant further proceedings, the remand order is not ‘final’ and

therefore not appealable under § 158(d).” In re Nichols, 21 F.3d 690, 692 (5th Cir. 1994) (citing In

re Bowman, 821 F.2d 245 (5th Cir. 1987)).

       In determining what constitutes significant further proceedings, we draw a distinction between

remands that require the bankruptcy court to perform “judicial functions” and those that require mere

“ministerial functions.” See In re Caddo Parish-Villas South, Ltd., 174 F.3d 624, 627-28 (5th Cir.

1999). Remands requiring only ministerial functio by the bankruptcy court, for example the
                                                 ns

mechanical entry of judgment, are final orders. Id. Remands requiring judicial functions by the

bankruptcy court, for example additional fact-finding, are not final orders and, as such, are not

appealable to this Court. See In re Aegis Specialty Mktg., Inc., 68 F.3d 919, 921 (5th Cir. 1995).

       In this case, the district court reversed and remanded to the bankruptcy court for further


                                                  -2-
consideration of adequate protection, expert testimony regarding valuation, and the Seals’ advice of

counsel defense. These issues constitute significant further proceedings because the bankruptcy court

is required to do more than simply enter judgment. See In re Bowman, 821 F.2d at 247 (“Because

the district court’s order remanded the case for further factual findings, it fell ‘far short of finally

resolving the dispute between these plaintiffs and defendants.’” (quoting In re County Mgmt., Inc.,

788 F.2d 311, 313 (5th Cir. 1986)); In re Nichols, 21 F.3d at 692.

       An alternative avenue for jurisdiction in this case is 28 U.S.C. § 1291, which governs appeals

from final judgments of district courts. The district court’s decision is not final under 28 U.S.C. §

1291 for the same reasons the district court’s decision is not final under 28 U.S.C. § 158(d). See In

re Nichols, 21 F.3d at 692. Finally, this case does not meet the standards for an interlocutory appeal,

see 28 U.S.C. § 1292(a), and the district court did not certify its decision for interlocutory appeal.

See 28 U.S.C. § 1292(b).

       Accordingly, we DISMISS this appeal for lack of appellate jurisdiction.




                                                  -3-